Case 1:19-cv-06173-JGK Document 8 Filed 09/18/19 Page 1 of 2

RAAB, STURM & GANCHROW, LLP
COUNSELORS AT LAW
2125 Center AVENUE, SUITE 100
Fort LEE, New Jersey 07024

Tel: (201)292-0150

Fax: (201)292-0152
RONALD RAAB* MAURA E. BREEN***
IRA A. STURM**** SAMUEL R. BLOoM*****
Art D. GANCHROW**

 

* ADMITTED IN NY
** ADMITTED IN NY AND NJ
*** ADMITTED IN NY AND CT
** © ADMITTED IN NY AND FLA
+%*** a DMITTED IN NY, NJ AND MD

September 13, 2019

VIA ECF ELECTRONIC FILING

Hon. John G. Koeltl, U.S.D.J.

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York, New York 10007

Re: _ Building Service 32BJ Health Fund, et al. v. Certified Building Services Inc.,
Civil Action No. 19-cv-6173

Dear Judge Koeltl:

Our firm is counsel for the Building Service 32BJ Benefit Funds, the Plaintiffs in this
matter. The Funds ask that Defendant’s deadline to answer or otherwise respond to the
Complaint be extended thirty days, to October 16, 2019. This is the second request for an
adjournment. Further, in light of this request the Funds ask that the Initial Conference scheduled
before Your Honor for September 25, 2019 be adjourned to some date after October 16".

This case centers around a payroll compliance audit of Defendant Certified Building
Services, Inc. (“Defendant”) commenced by the Funds’ Auditing Firm. Since the filing of this
Complaint, the parties have engaged in settlement discussions. These settlement discussions have
focused on what business documents are needed by the Auditing Firm to perform said audit, and
which documents are in Defendant’s possession. However, these discussions have been hindered
somewhat because it is my understanding that Defendant recently moved offices and is in the
process of unpacking and organizing its records. Understandably, this has caused a delay in our
attempts to settle this matter. That said, the parties are optimistic that they will be able to
informally resolve their disputes. Toward that end, we ask for the thirty day extension.

Thank you for your attention to this matter. If you have any questions or concerns, please
do not hesitate to contact me.
Case 1:19-cv-06173-JGK Document 8 Filed 09/18/19 Page 2 of 2

Respectfully submitted,

Py) —

Samuel R. Bloom

   

cc: Matthew W. Fogleman, Esq. (via electronic mail)
